Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the IDS filed on 4/6/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganeshkumar (US 2015/0189433 A1) in view of Shin (US 2017/0276081 A1)
Regarding claim 1, Ganeshkumar discloses a method for controlling stability in an active noise cancellation (ANC) system, the method comprising:
receiving, 

receiving an error signal (output of 18) output from a microphone (18) located in the vehicle cabin (12) (Fig. 1 and ¶ 0023);
computing (via 32) a parameter (amplitude of noise reduction signal (i.e. signal output from 20), ¶ 0031) based on an analysis of at least a portion of the error signal (Fig. 1: portion of error signal (i.e. output of 18) is input to 20 via 30, and processed by 20 to output noise reduction signal, and amplitude of noise reduction signal is computed in 31); and
modifying properties of a controllable filter in response to the parameter exceeding the adjusted threshold (¶ 0032), the controllable filter configured to generate an anti-noise signal (noise reduction signal, ¶ 0023) based on an adaptive transfer characteristic (20 is an adaptive filter, and the coefficients of 20 provide a transfer characteristic to the signal that is processed through 20) and a noise signal (output of 26).
Ganeshkumar is not relied upon to disclose that the sensor signals (24) are received from a vehicle sensor.
In a similar field of endeavor, Shin discloses receiving, from a vehicle sensor, sensor signals indicative of current vehicle operating conditions (RPM, torque, accelerator pedal position, and manifold absolute pressure (MAP)) (¶ 0049, 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: receiving, from a vehicle sensor, sensor signals indicative of current vehicle operating conditions, the motivation being to provide a way to obtain the sensor signals 24 of Ganeshkumar (Shin - ¶ 0049, 0051).
Regarding claim 2, Ganeshkumar-Shin discloses the method of claim 1, wherein the parameter is an amplitude of the error signal at one or more frequencies (inherent that error signal is at one or more frequencies) (¶ 0031) (¶ 0025-0026).
Regarding claim 3, Ganeshkumar-Shin discloses the method of claim 1, wherein the nominal threshold is a predetermined static threshold programmed for the ANC system under nominal operating conditions (¶ 0031: nominal threshold = reference amplitude level at maximum engine load).
Regarding claim 5, Ganeshkumar-Shin discloses the method of claim 1, and Shin discloses wherein the sensor signals received from the vehicle sensor include engine torque signals (¶ 0049).
Regarding claim 6, Ganeshkumar-Shin discloses the method of claim 1, and Shin discloses wherein the sensor signals received from the vehicle sensor are indicative of at least one of vehicle speed, engine rotational speed, and accelerator pedal position (¶ 0049).
Regarding claim 7, Ganeshkumar-Shin discloses the method of claim 1, wherein modifying properties of the controllable filter comprises resetting filter coefficients of the controllable filter to a set of filter coefficient values stored in memory (¶ 0036: minimum values, where it is inherent that the minimum values are stored in memory in order to be known by the system).
Regarding claim 8, Ganeshkumar-Shin discloses the method of claim 1, wherein modifying properties of the controllable filter comprises increasing a leakage value of an adaptive filter controller (¶ 0010: altering leakage factor, which would include both increasing and decreasing).
Regarding claim 9, Ganeshkumar-Shin discloses the method of claim 8, further comprising:
decreasing the leakage value of the adaptive filter controller when the parameter falls below the adjusted threshold (¶ 0033).
Regarding claim 13, Ganeshkumar discloses an active noise cancellation (ANC) system comprising:
at least one controllable filter (Fig. 1: 20) configured to generate an anti-noise signal (noise reduction signal, ¶ 0023) based on an adaptive transfer characteristic (20 is an adaptive filter, and the coefficients of 20 provide a transfer characteristic to the signal that is processed through 20) and a noise signal (output of 26), the adaptive transfer characteristic of the at least one controllable filter characterized by a set of filter coefficients (¶ 0024);
an adaptive filter controller, including a processor and memory, programmed to (¶ 0045) adapt the set of filter coefficients based on the noise signal (output of 26) and an error signal (output of 18) received from a microphone (18) located in a cabin (12) of a vehicle (Fig. 1: outputs of 26 and 20 are input to 20); and
a divergence controller (31) in communication with at least the adaptive filter controller (Fig. 1), the divergence controller including a processor and memory programmed to (¶ 0045):

retrieve a dynamic threshold (“estimated amplitude of the noise” is the threshold) for detecting ANC system divergence based on the sensor signals (¶ 0031: “One or more of the engine control parameters 24, for example a signal such as torque or MAP that represents the engine load, can be used by system 10 to estimate the amplitude of the noise”) (¶ 0031: “if the amplitude is significantly larger than the estimated amplitude of the noise, and at the same time there is some deviation in the zero crossing rate, the system can determine that there is divergence”);
receive the anti-noise signal from the controllable filter (output of 20 is received by 31) and compute a parameter (amplitude of noise reduction signal (i.e. signal output from 20), ¶ 0031) based on an analysis of at least a portion of the anti-noise signal (¶ 0031); and
modify properties of the at least one controllable filter in response to the parameter exceeding the dynamic threshold (¶ 0032).
Ganeshkumar is not relied upon to disclose that the sensor signals (24) are received from a vehicle sensor.
In a similar field of endeavor, Shin discloses receiving, from a vehicle sensor, sensor signals indicative of current vehicle operating conditions (RPM, torque, accelerator pedal position, and manifold absolute pressure (MAP)) (¶ 0049, 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: receiving, from a vehicle sensor, sensor signals indicative of the motivation being to provide a way to obtain the sensor signals 24 of Ganeshkumar (Shin - ¶ 0049, 0051).
Regarding claim 14, Ganeshkumar-Shin discloses the ANC system of claim 13, wherein the parameter is an amplitude of the antinoise signal at one or more frequencies (inherent that error signal is at one or more frequencies) (¶ 0031) (¶ 0025-0026).
Regarding claim 15, Ganeshkumar-Shin discloses the ANC system of claim 13, and Shin discloses wherein the sensor signals received from the vehicle sensor includes at least one of the noise signal and an engine torque signal (¶ 0049).
Regarding claim 16, Ganeshkumar-Shin discloses the ANC system of claim 13, wherein the properties of the at least one controllable filter is modified by the divergence controller by resetting the set of filter coefficients of the at least one controllable filter to a known state using a different set of filter coefficients stored in memory (¶ 0036: minimum values, where it is inherent that the minimum values are stored in memory in order to be known by the system).
Regarding claim 17, Ganeshkumar-Shin discloses the e ANC system of claim 13, wherein the properties of the at least one controllable filter is modified by the divergence controller by increasing a leakage value of the adaptive filter controller (¶ 0010: altering leakage factor, which would include both increasing and decreasing).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganeshkumar in view of Shin in view of Sakamoto et al. (US 2006/0269078 A1)
Regarding claim 4, Ganeshkumar-Shin discloses the method of claim 1.
Ganeshkumar-Shin is not relied upon to disclose wherein the sensor signals received from the vehicle sensor includes the noise signal received from a vibration sensor.
Pfaffinger discloses wherein the sensor signals received from the vehicle sensor includes the noise signal received from a vibration sensor (¶ 0018, 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the sensor signals received from the vehicle sensor includes the noise signal received from a vibration sensor, the motivation being to perform the simple substitution of one type of sensor signal that represents engine noise in a cabin for another type of sensor signal that represents engine noise in a cabin to obtain predictable results of a sensor signal that represents engine noise in a cabin. See MPEP § 2143(B).

Allowable Subject Matter
Claim 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18-20 is allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 10, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.
In regard to claim 18, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 18 because:
The closest prior art of record, Ganeshkumar, teaches a computer-program product embodied in a non-transitory computer readable medium that is programmed for active noise cancellation (ANC), the computer-program product comprising instructions for (¶ 0045):

receiving, 
adjusting (estimating) a nominal anti-noise threshold (“estimated amplitude of the noise” is the threshold) for detecting ANC system divergence based on the sensor signals to obtain an adjusted anti-noise threshold (¶ 0031: “One or more of the engine control parameters 24, for example a signal such as torque or MAP that represents the engine load, can be used by system 10 to estimate the amplitude of the noise”) (¶ 0031: “if the amplitude is significantly larger than the estimated amplitude of the noise, and at the same time there is some deviation in the zero crossing rate, the system can determine that there is divergence”);

computing (via 32) a first parameter (amplitude of noise reduction signal (i.e. signal output from 20), ¶ 0031) based on an analysis of the anti-noise signal (¶ 0031);


Ganeshkumar is not relied upon to disclose that the sensor signals (24) are received from a vehicle sensor.
In a similar field of endeavor, Shin discloses receiving, from a vehicle sensor, sensor signals indicative of current vehicle operating conditions (RPM, torque, accelerator pedal position, and manifold absolute pressure (MAP)) (¶ 0049, 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: receiving, from a vehicle sensor, sensor signals indicative of current vehicle operating conditions, the motivation being to provide a way to obtain the sensor signals 24 of Ganeshkumar (Shin - ¶ 0049, 0051).
Ganeshkumar-Shin fails to teach 
adjusting a nominal microphone-level threshold for detecting ANC system divergence based on the sensor signals to obtain an adjusted microphone-level threshold;
computing a first parameter based on an analysis of the anti-noise signal;
computing a second parameter based on an analysis of the error signal; and
modifying an adaptive transfer characteristic of the controllable filter in response to at least one of the first parameter exceeding the adjusted anti-noise threshold and the second parameter exceeding the adjusted microphone-level threshold.
does not make obvious the combination of the above limitations that Ganeshkumar-Shin fails to teach in combination with the rest of the limitations of the claim.
Claim 11, 12, 19, 20 is/are dependent upon base claims having allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687